Exhibit 10.11

FORM OF INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and effective as of
February 7, 2020, by and between Vertiv Holdings Co (f/k/a GS Acquisition
Holdings Corp), a Delaware corporation (the “Company”), and ______________, an
individual (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

WHEREAS, the Company’s Amended and Restated Certificate of Incorporation
(“Certificate of Incorporation”) and Amended and Restated By-laws (“By-laws”)
require the Company to indemnify and advance expenses to its directors and
officers to the extent provided therein, and Indemnitee serves as a director
and/or officer of the Company, in part, in reliance on such provisions in the
Company’s Certificate of Incorporation and By-laws;

WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the Certificate of
Incorporation and By-laws, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by the Company’s Certificate
of Incorporation and By-laws will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of the applicable provisions
of the Certificate of Incorporation or By-laws, any change in the composition of
the governing bodies of the Company Board of Directors, or any acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the directors’ and officers’ liability
insurance policy of the Company.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of Indemnitee’s continuing
to serve the Company or any of its Subsidiaries directly on its behalf or at its
request as an officer, director, manager, member, partner, tax matters partner,
fiduciary, or trustee of, or in any other capacity with, another Person (as
defined below) or any employee benefit plan, and intending to be legally bound
hereby, the parties hereto agree as follows:

1. Certain Definitions:

(a) Change in Control: shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than
an affiliate of GS DC Sponsor I LLC or VPE Holdings, LLC or a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
fifteen percent (15%) or more of the total voting power represented by the
Company’s then outstanding Voting Securities, or (ii) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Initial Board”), cease for any reason to constitute a majority thereof;
provided, however, that no change to the composition of the Initial Board shall
be considered for the purposes of determining whether a Board Change has
occurred to the extent such change resulted from a designation made in
accordance with the Stockholders’ Agreement (as it may be amended from time to
time, the “Stockholders Agreement”), by and among the Company, GS Sponsor LLC, a
Delaware limited liability company, Cote CPAC 1 LLC, a Delaware limited
liability company and VPE Holdings, LLC, a Delaware limited liability company,
or (iii) the stockholders of the Company approve a merger or consolidation of
the Company with any other entity, other than a merger or consolidation that
would result in the Voting Securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into Voting Securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the Voting Securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of transactions) all or substantially
all of the Company’s assets.

(b) Board of Directors: means the Board of Directors of the Company.

(c) Claim: means any threatened, asserted, pending, or completed civil,
criminal, administrative, investigative, or other action, suit, or proceeding of
any kind whatsoever, including any arbitration or other alternative dispute
resolution mechanism, or any appeal of any kind thereof, or any inquiry or
investigation, whether instituted by the Company, any Subsidiary of the Company,
any governmental agency, or any other party, that Indemnitee in good faith
believes might lead to the institution of any such action, suit, or proceeding,
whether civil, criminal, administrative, investigative, or other, including any
arbitration or other alternative dispute resolution mechanism.

(d) DGCL: means the General Corporation Law of the State of Delaware.

 

2



--------------------------------------------------------------------------------

(e) Exchange Act: means the Securities Exchange Act of 1934, as amended.

(f) ERISA: means the Employee Retirement Income Security Act of 1974, as
amended.

(g) Expenses: means all direct or indirect costs, expenses, and obligations,
including attorneys’ fees, judgments, fines, penalties, interest, appeal bonds,
amounts paid in settlement with the approval of the Company Board of Directors,
and counsel fees and disbursements (including, without limitation, experts’
fees, court costs, retainers, appeal bond premiums, transcript fees,
duplicating, printing, and binding costs, as well as telecommunications,
postage, and courier charges), paid or incurred in connection with
investigating, prosecuting, defending, being a witness in, or participating in
(including on appeal), or preparing to investigate, prosecute, defend, be a
witness in, or participate in, any Claim relating to any Indemnifiable Event,
and shall include (without limitation) all attorneys’ fees and all other
expenses incurred by or on behalf of Indemnitee in connection with preparing and
submitting any requests or statements for indemnification, advancement, or any
other right provided by this Agreement (including, without limitation, such fees
or expenses incurred in connection with legal proceedings contemplated by
Section 2(d) hereof).

(h) Indemnifiable Amounts: means (i) any and all liabilities, Expenses, damages,
judgments, fines, penalties, ERISA excise taxes, and amounts paid in settlement
(including all interest, assessments, and other charges paid or payable in
connection with or in respect of such liabilities, Expenses, damages, judgments,
fines, penalties, ERISA excise taxes, or amounts paid in settlement) arising out
of or resulting from any Claim relating to an Indemnifiable Event, (ii) any
liability pursuant to a loan, guaranty or otherwise, for any indebtedness of the
Company or any Subsidiary of the Company, including, without limitation, any
indebtedness that the Company or any Subsidiary of the Company has assumed or
taken subject to, and (iii) any liability that an Indemnitee incurs as a result
of acting on behalf of the Company or any Subsidiary of the Company (whether as
a fiduciary or otherwise) in connection with the operation, administration, or
maintenance of an employee benefit plan or any related trust or funding
mechanism (whether such liability is in the form of an excise tax assessed by
the United States Internal Revenue Service, a penalty assessed by the Department
of Labor, restitution to such a plan or trust or other funding mechanism or to a
participant or beneficiary of such plan, trust, or other funding mechanism, or
otherwise).

(i) Indemnifiable Event: means any event or occurrence, whether occurring
before, on, or after the date of this Agreement, related to the fact that
Indemnitee is or was a director or officer, employee, agent or fiduciary of the
Company or any Subsidiary of the Company, or is or was serving on behalf of the
Company at the request of the Company as a director, officer, employee, manager,
member, partner, tax matter partner, trustee, partnership representative, agent,
fiduciary, or similar capacity, of another corporation, limited liability
company, partnership, joint venture, employee benefit plan, trust, or other
entity or enterprise, or by reason of act or omission by Indemnitee in any such
capacity (in all cases whether or not Indemnitee is acting or serving in any
such capacity or has such status at the time any Indemnifiable Amount is
incurred for which indemnification, advancement or any other right can be
provided by this Agreement). The term “Company,” where the context requires when
used in this Agreement, shall be construed to include the Subsidiaries of the
Company and such other corporation, limited liability company, partnership,
joint venture, employee benefit plan, trust, or other entity or enterprise.

 

3



--------------------------------------------------------------------------------

(j) Indemnitee-Related Entity: means any corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
(other than the Company or any of its Subsidiaries or any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise for which Indemnitee on behalf of the Company at the
Company’s request, is serving as a director, officer, employee, or agent, which
service is covered by the indemnity described in this Agreement) from which an
Indemnitee may be entitled to indemnification or advancement of Expenses with
respect to which, in whole or in part, the Company may also have an
indemnification or advancement obligation (other than as a result of obligations
under an insurance policy).

(k) Independent Legal Counsel: means an attorney or firm of attorneys, selected
pursuant to and in accordance with the provisions of Section 3, who is
experienced in matters of corporate law and who shall not have otherwise
performed services for the Company or Indemnitee within the last three (3) years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).

(l) Jointly Indemnifiable Claim: means any Claim for which Indemnitee may be
entitled to indemnification from both an Indemnitee-Related Entity and the
Company pursuant to applicable law, any indemnification agreement, or the
certificate of incorporation, by-laws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership, or
comparable organizational documents of the Company and such Indemnitee-Related
Entity.

(m) Person: means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity, or other entity.

(n) Reviewing Party: means any appropriate person or body consisting of a member
or members of the Company’s Board of Directors or any other person or body
appointed by the Board who is not a party to the particular Claim for which
Indemnitee is seeking indemnification, or Independent Legal Counsel.

(o) Subsidiary: means, with respect to any Person, any domestic or foreign
partnership, limited liability company, corporation or other business entity of
which: (a) if a corporation, a majority of the total voting power of shares of
capital stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, or trustees thereof is owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; (b) if a partnership,
limited liability company or other business entity, a majority of the
partnership or other similar ownership interests thereof is owned or controlled,
directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof; or (c) in any case, such Person controls the
management thereof.

 

4



--------------------------------------------------------------------------------

(p) Voting Securities: means any securities of the Company that vote generally
in the election of directors.

2. Basic Indemnification Arrangement; Advancement of Expenses.

(a) In the event that Indemnitee was, is or becomes subject to, a party to or
witness or other participant in, or is threatened to be made subject to, a party
to or witness or other participant in, a Claim by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee, or cause
Indemnitee to be indemnified, to the fullest extent permitted by Delaware law in
effect on the date hereof and as amended from time to time; provided, however,
that no change in Delaware law shall have the effect of reducing the benefits
available to Indemnitee hereunder based on Delaware law as in effect on the date
hereof or as such benefits may improve as a result of amendments to Delaware law
that become effective after the date hereof. The rights of Indemnitee provided
in this Section 2 shall include, without limitation, the rights set forth in the
other sections of this Agreement. Payments of Indemnifiable Amounts shall be
made as soon as practicable but in any event no later than thirty (30) days
after written demand is presented to the Company.

(b) If so requested by Indemnitee, the Company shall advance, or cause to be
advanced (within five (5) business days of such request), any and all Expenses
incurred by Indemnitee (an “Expense Advance”). The Company shall, in accordance
with such request (but without duplication), pay, or caused to be paid, such
Expenses on behalf of Indemnitee, unless Indemnitee shall have elected to pay
such Expenses and have such Expenses reimbursed, in which case the Company shall
reimburse, or cause to be reimbursed, Indemnitee for such Expenses. To the
fullest extent permitted by Delaware law, Indemnitee’s right to an Expense
Advance is absolute and shall not be subject to any prior determination by the
Reviewing Party that Indemnitee has satisfied any applicable standard of conduct
for indemnification. Indemnitee hereby undertakes to repay any amounts advanced
(without interest) to the extent it is ultimately determined by final decision
of a court of competent jurisdiction from which there is no future right to
appeal that Indemnitee is not entitled under this Agreement to be indemnified by
the Company in respect thereof. No other form of undertaking shall be required
of Indemnitee other than execution of this Agreement. If Indemnitee commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law, then Indemnitee
shall not be required to reimburse the Company for any Expense Advance until a
final judicial determination is made with respect thereto.

(c) Notwithstanding anything in this Agreement to the contrary, Indemnitee shall
not be entitled to indemnification or advancement of Expenses pursuant to this
Agreement in connection with any Claim initiated by Indemnitee unless (i) the
Company has joined in, or the Board of Directors has authorized or consented to,
the initiation of such Claim or (ii) the Claim is one to enforce Indemnitee’s
rights under this Agreement (including an action pursued by Indemnitee to secure
a determination that Indemnitee should be indemnified under applicable law).

 

5



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the Independent
Legal Counsel referred to in Section 3 is involved) that Indemnitee would not be
permitted to be indemnified under applicable law, and (ii) the obligation of the
Company to make an Expense Advance pursuant to Section 2(b) shall be subject to
the condition that, if, when, and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who, by execution of this Agreement, hereby agrees to reimburse the Company)
for all such amounts theretofore paid; provided, however, that, if Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has not been a Change in Control, the Reviewing Party shall be
selected by the Board of Directors, and if there has been such a Change in
Control (other than a Change in Control that has been approved by a majority of
the members of the Board of Directors who were directors immediately prior to
such Change in Control), the Reviewing Party shall be the Independent Legal
Counsel referred to in Section 3. If there has been no determination by the
Reviewing Party, or if the Reviewing Party determines that Indemnitee would not
be permitted to be indemnified in whole or in part under applicable law,
Indemnitee shall have the right to commence litigation in any court in the State
of Delaware having subject matter jurisdiction thereof and in which venue is
proper seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, including the legal
or factual bases therefor, and the Company hereby consents to service of process
and to appear in any such proceeding. Any determination by the Reviewing Party
otherwise shall be conclusive and binding on the Company and Indemnitee.

3. Change in Control. The Company agrees that, if there is a Change in Control
of the Company (other than a Change in Control which has been approved by a
majority of the Board of Directors who were directors immediately prior to such
Change in Control), then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or under any provision of the certificate of incorporation
or by-laws now or hereafter in effect relating to Claims for Indemnifiable
Events, the Company shall seek legal advice only from Independent Legal Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld). Such counsel, among other things, shall render its
written opinion to the Company and Indemnitee as to whether and to what extent
the Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities, and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.

 

6



--------------------------------------------------------------------------------

4. Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall advance such Expenses to Indemnitee, subject to
and in accordance with Section 2, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for (a) indemnification or an Expense
Advance by the Company under this Agreement or any other agreement or provision
of the certificate of incorporation or by-laws now or hereafter in effect
relating to Claims for Indemnifiable Events and (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
in each case, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advance, or insurance recovery, as the
case may be.

5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for the entire amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith. The Company acknowledges that a settlement or other disposition short
of final judgment may be successful on the merits or otherwise for purposes of
this Section 5 if it permits a party to avoid expense, delay, distraction,
disruption and uncertainty. In the event that any Claim relating to an
Indemnifiable Event to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise for purposes of this Section 5.

6. Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the Reviewing Party, court, or other finder of fact or appropriate Person shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification, the burden of proof shall be on the Company (or its
representative) to establish by clear and convincing evidence that Indemnitee is
not so entitled.

7. Reliance as Safe Harbor. For purposes of this Agreement, and without creating
any presumption as to a lack of good faith if the following circumstances do not
exist, Indemnitee shall be deemed to have acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company if Indemnitee’s actions or omissions to act are taken in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports, or statements furnished to Indemnitee by
the officers or employees of the Company or any of its Subsidiaries in the
course of their duties, or by committees of the Board of Directors, or by any
other Person (including legal counsel, accountants, and financial advisors) as
to matters Indemnitee reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company. In addition, the knowledge and actions, or
failures to act, of any director, officer, agent, or employee of the Company
shall not be imputed to Indemnitee for purposes of determining the right to
indemnity hereunder.

 

7



--------------------------------------------------------------------------------

8. No Other Presumptions. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval),
or conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, neither the
failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.

9. Nonexclusivity, etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the certificate of
incorporation, the DGCL, or otherwise. To the extent that a change in the DGCL
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Certificate of
Incorporation or this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. To the extent that there is a conflict or inconsistency between the
terms of this Agreement and the Certificate of Incorporation or By-laws, it is
the intent of the parties hereto that Indemnitee shall enjoy the greater
benefits regardless of whether contained herein or in the Certificate of
Incorporation or By-laws. No amendment or alteration of the Certificate of
Incorporation or By-laws or any other agreement shall adversely affect the
rights provided to Indemnitee under this Agreement.

10. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer. If the Company has such insurance in effect at the time the Company
receives from Indemnitee any notice of the commencement of an action, suit, or
proceeding, the Company shall give prompt notice of the commencement of such
action, suit, or proceeding to the insurers in accordance with the procedures
set forth in the applicable policy. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.

11. Amendments, etc. No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.

 

8



--------------------------------------------------------------------------------

12. Subrogation. Subject to Section 14, in the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and shall do everything that may be necessary to secure such rights, including
the execution of such documents necessary to enable the Company effectively to
bring suit to enforce such rights. The Company shall pay or reimburse all
Expenses actually and reasonably incurred by Indemnitee in connection with such
subrogation.

13. No Duplication of Payments. Subject to Section 14, the Company shall not be
liable under this Agreement to make any payment in connection with any Claim
made against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy or any provision of the Certificate of
Incorporation or By-laws or otherwise) of the amounts otherwise indemnifiable
hereunder.

14. Jointly Indemnifiable Claims. Given that certain Jointly Indemnifiable
Claims may arise as a result of the relationship between the Indemnitee-Related
Entities and the Company and the service of Indemnitee as a director and/or
officer of the Company at the request of the Indemnitee-Related Entities, the
Company acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to Indemnitee in respect of indemnification and
advancement of expenses in connection with any such Jointly Indemnifiable Claim,
pursuant to and in accordance with the terms of this Agreement, irrespective of
any right of recovery Indemnitee may have from the Indemnitee-Related Entities.
Under no circumstance shall the Company be entitled to any right of subrogation
or contribution by the Indemnitee-Related Entities, and no right of recovery
Indemnitee may have from the Indemnitee-Related Entities shall reduce or
otherwise alter the rights of Indemnitee or the obligations of the Company
hereunder. In the event that any of the Indemnitee-Related Entities shall make
any payment to Indemnitee in respect of indemnification or advancement of
expenses with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related
Entity making such payment shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee against the Company, and Indemnitee
shall execute all papers reasonably required and shall do all things that may be
reasonably necessary to secure such rights, including the execution of such
documents as may be necessary to enable the Indemnitee-Related Entities
effectively to bring suit to enforce such rights. Each of the Indemnitee-Related
Entities shall be third-party beneficiaries with respect to this Section 14,
entitled to enforce this Section 14 against the Company as though each such
Indemnitee-Related Entity were a party to this Agreement.

15. Notification and Defense of Claims.

(a) Indemnitee shall notify the Company in writing as soon as practicable of any
Claim that could relate to an Indemnifiable Event or for which Indemnitee could
seek Expense Advances, including a brief description (based upon information
then available to Indemnitee) of the nature of, and the facts underlying, such
Claim. The failure by Indemnitee to timely notify the Company hereunder shall
not relieve the Company from any liability hereunder unless the Company’s
ability to participate in the defense of such claim was materially and adversely
affected by such failure.

 

9



--------------------------------------------------------------------------------

(b) The Company shall be entitled to participate in the defense of any Claim
relating to an Indemnifiable Event or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that, if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict of interest, (b) the named parties
in any such Claim (including any impleaded parties) include the Company or any
Subsidiary of the Company, on the one hand, and Indemnitee, on the other hand,
and Indemnitee concludes, after consultation with counsel selected by
Indemnitee, that there may be one or more legal defenses available to him that
are different from or in addition to those available to the Company or any
Subsidiary of the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm, plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
relating to an Indemnifiable Event effected without the Company’s prior written
consent. The Company shall not, without the prior written consent of Indemnitee,
effect any settlement of any Claim relating to an Indemnifiable Event to which
Indemnitee is or could have been a party unless such settlement involves solely
the payment of money and includes a complete and unconditional release of
Indemnitee from all liability on all claims that are the subject matter of such
Claim. Neither the Company nor Indemnitee shall unreasonably withhold,
condition, or delay its or his consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.

16. Section 409A. It is intended that any indemnification payment or advancement
of Expenses made hereunder shall be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10).
Notwithstanding the foregoing, if any indemnification payment or advancement of
Expenses made hereunder shall be determined to be “nonqualified deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or advancement of Expenses during one taxable year shall
not affect the amount of the indemnification payments or advancement of Expenses
during any other taxable year, (ii) the indemnification payments or advancement
of Expenses must be made on or before the last day of the Indemnitee’s taxable
year following the year in which the expense was incurred, and (iii) the right
to indemnification payments or advancement of Expenses hereunder is not subject
to liquidation or exchange for another benefit.

17. Binding Effect, etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), spouses, heirs, executors, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer and/or director of the Company or of
any Subsidiary of the Company or of any other enterprise at the Company’s
request.

 

10



--------------------------------------------------------------------------------

18. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, illegal, void, or otherwise unenforceable in any respect, and the
validity and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

19. Notices. All notices, requests, consents, and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written document
delivered in person or sent by facsimile, e-mail or other electronic
transmission, nationally recognized overnight courier, or personal delivery,
addressed to such party at the address set forth below or such other address as
may hereafter be designated on the signature pages of this Agreement or in
writing by such party to the other party:

(a) If to the Company, to:

Vertiv Holdings Co

1050 Dearborn Drive

Columbus, OH 43085

Attn: Colin Flannery

E-mail: colin.flannery@vertiv.com

(b) If to Indemnitee, to the address set forth on the signature page hereof.

All such notices, requests, consents, and other communications shall be deemed
to have been given or made if and when received (including by overnight courier)
by the parties at the above addresses, sent by electronic transmission
(including e-mail) to the e-mail addresses specified above, or sent by facsimile
transmission to the facsimile numbers specified above (or at such other address,
e-mail address, or facsimile number for a party as shall be specified by like
notice). Any notice delivered by any party hereto to any other party hereto
shall also be delivered to each other party hereto simultaneously with delivery
to the first party receiving such notice.

20. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought need be produced to evidence the
existence of this Agreement.

22. Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the parties hereto, Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation,
Indemnitee shall be entitled, if Indemnitee so elects, to institute proceedings,
either at law or in equity, to obtain damages, to enforce specific performance,
to enjoin such violation, or to obtain any relief or any combination of the
foregoing as Indemnitee may elect to pursue.

23. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 7th day
of February, 2020.

 

VERTIV HOLDINGS CO By     Name:   [•] Title:   [•]

 

 

 

[Indemnitee] [ADDRESS]

 

12